296 F.2d 731
LOCAL UNION 760, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, Plaintiff-Appellant,v.Dr. J. W. PRESLEY et al. (The Board of Public Utilities of the City of LaFollette, Tennessee), Defendants-Appellees.
No. 14494.
United States Court of Appeals Sixth Circuit.
December 5, 1961.

1
J. Ray Siener, Chattanooga, Tenn., Joe Van Derveer, Chattanooga, Tenn., Van Derveer, Brown & Siener, Chattanooga, Tenn., on brief, for plaintiff-appellant.


2
E. H. Rayson, Knoxville, Tenn., Joe M. Agee, LaFollette, Tenn., John B. Rayson, R. R. Kramer, Knoxville, Tenn., Kramer, Dye, McNabb & Greenwood, Knoxville, Tenn., on brief, for defendants-appellees.


3
Before WEICK and O'SULLIVAN, Circuit Judges, and DARR, Senior District Judge.

ORDER.

4
The above cause having come on to be heard upon the record, the briefs of the parties, and arguments of counsel, and on due consideration thereof, and upon consideration of the memorandum of the District Judge who granted the defendants' motion to dismiss the above cause,


5
It is ordered and adjudged that the judgment and order of the District Court dismissing the above cause be, and it is, hereby affirmed.